UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) [ X ] Quarterly report pursuant to Section 13 or l5(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2009 [] Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 000-24503 WASHINGTON BANKING COMPANY (Exact name of registrant as specified in its charter) Washington 91-1725825 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) ayshore Drive Oak Harbor, Washington 98277 (Address of principal executive offices) (Zip Code) (360) 679-3121 (Registrants telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ X ] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ ] No [ X ] Indicate by check mark if the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [ ] Accelerated filer [ X ] Non-Accelerated filer [] Smaller reporting company [ ] Indicate by check mark if the registrant is a shell company as defined in Rule 12b-2 under the Securities ExchangeAct of 1934, as amended. Yes [ ] No [ X] The number of shares of the issuers Common Stock outstanding at April 30, 2009 was 9,535,462. Table of Contents PART I  FINANCIAL INFORMATION Page Item 1. Financial Statements Condensed Consolidated Statements of Financial Condition - March 31, 2009 and December 31, 2008 1 Condensed Consolidated Statements of Income - Three Months Ended March 31, 2009 and 2008 2 Condensed Consolidated Statements of Stockholders Equity and Comprehensive Income - Three Months Ended March 31, 2009 and 2008 3 Condensed Consolidated Statements of Cash Flows - Three Months Ended March 31, 2009 and 2008 4 Notes to Condensed Consolidated Financial Statements 5 Item 2. Managements Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures about Market Risk 25 Item 4. Controls and Procedures 25 PART II  OTHER INFORMATION Item 1. Legal Proceedings 25 Item 1A. Risk Factors 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3. Defaults Upon Senior Securities 25 Item 4. Submission of Matters to a Vote of Security Holders 26 Item 5. Other Information 26 Item 6. Exhibits 26 Signatures 27 i PART I  FINANCIAL INFORMATION Item 1. Financial Statements WASHINGTON BANKING COMPANY AND SUBSIDIARIES Condensed Consolidated Statements of Financial Condition (unaudited) (Dollars in thousands) March 31, December 31, Assets 2009 2008 Cash and due from banks $ 17,019 $ 13,609 ($ 907 and $1,458, respectively, are restricted) Interest-bearing deposits 275 381 Federal funds sold 7,675  Total cash, restricted cash, and cash equivalents 24,968 13,990 Investment securities available for sale 20,481 17,798 Federal Home Loan Bank stock 2,430 2,430 Loans held for sale 2,665 2,896 Loans receivable 829,142 823,068 Allowance for loan losses (13,323 ) (12,250 ) Total loans, net 815,819 810,818 Premises and equipment, net 25,365 24,971 Bank owned life insurance 16,916 16,822 Other real estate owned 1,799 2,226 Other assets 8,227 7,680 Total assets $ 918,671 $ 899,631 Liabilities and Shareholders Equity Liabilities: Deposits Noninterest-bearing $ 98,563 $ 91,482 Interest-bearing 309,936 304,131 Time deposits 354,490 351,546 Total deposits 762,989 747,159 FHLB overnight borrowings  11,640 Other borrowed funds 20,000 30,000 Junior subordinated debentures 25,774 25,774 Other liabilities 2,187 4,498 Total liabilities 810,950 819,071 Commitments and contingencies Shareholders equity: Preferred stock, no par value. 26,380 shares authorized Series A (Liquidation preference $1,000 per shares); and outstanding at 3/31/09: 26,380 and none in 2008. 24,744  Common stock, no par value. Authorized 13,679,757 shares: issued and outstanding 9,529,322 at 3/31/2009 and 9,510,007 at 12/31/2008 35,552 33,701 Retained earnings 47,162 46,567 Accumulated other comprehensive income 263 292 Total shareholders equity 107,721 80,560 Total liabilities and shareholders equity $ 918,671 $ 899,631 See accompanying notes to condensed consolidated financial statements. 1 WASHINGTON BANKING COMPANY AND SUBSIDIARIES Condensed Consolidated Statements of Income (unaudited) (Dollars and shares in thousands, except per share data) Three Months Ended March 31, 2009 2008 Interest income: Interest and fees on loans $ 13,000 $ 15,360 Interest on taxable investment securities 136 110 Interest on tax exempt investment securities 67 51 Other 2 5 Total interest income 13,205 15,526 Interest expense: Interest on deposits 3,519 5,295 Interest on other borrowings 133 304 Interest on junior subordinated debentures 224 405 Total interest expense 3,876 6,004 Net interest income 9,329 9,522 Provision for loan losses 2,450 1,025 Net interest income after provision for loan losses 6,879 8,497 Noninterest income: Service charges and fees 858 726 Electronic banking income 310 314 Investment products 170 129 Bank owned life insurance income 94 101 Income from the sale of mortgage loans 270 90 SBA premium income 18 144 Other 283 291 Total noninterest income 2,003 1,795 Noninterest expense: Salaries and benefits 3,424 3,990 Occupancy and equipment 1,033 949 Office supplies and printing 171 119 Data processing 131 161 Merger related expense  81 Consulting and professional fees 278 215 Other 1,509 1,364 Total noninterest expense 6,546 6,879 Income before provision for income taxes 2,336 3,413 Provision for income taxes 762 1,076 Net income 1,574 2,337 Preferred stock dividends and discount accretion 359  Net income available to common shareholders $ 1,215 $ 2,337 Net income per common share, basic $ 0.13 $ 0.25 Net income per common share, diluted $ 0.13 $ 0.25 Average number of common shares outstanding, basic 9,507,000 9,432,000 Average number of common shares outstanding, diluted 9,527,000 9,514,000 See accompanying notes to condensed consolidated financial statements. 2 WASHINGTON BANKING COMPANY AND SUBSIDIARIES Condensed Consolidated Statements of Shareholders Equity and Comprehensive Income (unaudited) (Dollars and shares in thousands, except per share data) Accumulated Preferred other Total Stock Common stock Retained comprehensive shareholders Amount Shares Amount earnings income (loss) equity Balances at December 31, 2007 $  9,454 $ 32,812 $ 40,652 $ 106 $ 73,570 Comprehensive income: Net income    2,337  2,337 Net unrealized gain on securities available for sale, net of tax of $58     108 108 Total comprehensive income      2,445 Cash dividend, $0.06 per share    (568 )  (568 ) Stock-based compensation expense   95   95 Exercise of common stock- stock options  23 129   129 Cancellation of restricted stock  (1 )     Tax benefit associated with stock awards   41   41 Balances at March 31, 2008 $  9,476 $ 33,077 $ 42,421 $ 214 $ 75,712 Balances at December 31, 2008 $  9,510 $ 33,701 $ 46,567 $ 292 $ 80,560 Comprehensive income: Net income    1,574  1,574 Net unrealized loss on securities available for sale, net of tax of $16     (29 ) (29 ) Total comprehensive income      1,545 Issuance of preferred stock to U.S. Treasury 24,660     24,660 Issuance of warrants to U.S. Treasury   1,720   1,720 Preferred stock dividends and discount accretion 84   (359 )  (275 ) Cash dividend, $0.065 per share    (620 )  (620 ) Stock-based compensation expense   93   93 Exercise of common stock- stock options  20 38   38 Cancellation of restricted stock  (1 )     Balances at March 31, 2009 $ 24,744 9,529 $ 35,552 $ 47,162 $ 263 $ 107,721 3 WASHINGTON BANKING COMPANY AND SUBSIDIARIES Condensed Consolidated Statements of Cash Flows (unaudited) (Dollars in thousands) Three Months Ended March 31, 2009 2008 Cash flows from operating activities: Net income from operations $ 1,574 $ 2,337 Adjustments to reconcile net income to net cash provided by operating activities: Accretion of investment discounts, net  (4 ) Deferred income tax expense (benefit) 1 (100 ) Depreciation and amortization 441 455 Earnings on bank owned life insurance (94 ) (101 ) Provision for loan losses 2,450 1,025 Write-downs of other real estate  150 Excess tax benefits from stock based compensation  (41 ) Amortization of stock-based compensation 93 95 Net change in assets and liabilities: Net decrease in loans held for sale 231 1,894 Decrease (increase) in other assets (532 ) 447 Increase (decrease) in other liabilities (2,310 ) 186 Cash provided by operating activities 1,854 6,343 Cash flows from investing activities: Purchases of investment securities, available for sale (4,768 )  Maturities/calls/principal payments of investment and mortgage-backed securities, available for sale 2,040 1,508 Net increase in loans (7,551 ) (10,478 ) Purchases of premises and equipment (841 ) (223 ) Proceeds from the sale of other real estate owned 532  Cash used by investing activities (10,588 ) (9,193 ) Cash flows from financing activities: Net increase (decrease) in deposits 15,829 (12,608 ) Gross payments on other borrowed funds (10,000 )  New borrowings on other borrowed funds  30,000 Net decrease in FHLB overnight borrowings (11,640 ) (9,000 ) Dividends paid on common stock (620 ) (568 ) Dividends paid on preferred stock (275 )  Excess tax benefits from stock based compensation  41 Proceeds from exercise of common stock- stock options 38 129 Proceeds from issuance of preferred stock 26,380  Cash provided by financing activities 19,712 7,994 Net change in cash and cash equivalents 10,978 5,144 Cash and cash equivalents at beginning of period 13,990 19,052 Cash and cash equivalents at end of period $ 24,968 $ 24,196 Supplemental information: Loans foreclosed and transferred to other real estate owned $ 100 $ 600 Cash paid for interest 4,024 5,941 Cash paid for income taxes 700 200 See accompanying notes to condensed consolidated financial statements. 4 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Three months ended March 31, 2009 and 2008 (unaudited) (Dollars in thousands, except per share data) (1) Description of Business and Summary of Significant Accounting Policies (a) Description of Business: Washington Banking Company (the Company or WBCO) is a registered bank holding company formed on April 30, 1996. At March 31, 2009, WBCO had two wholly owned subsidiaries Whidbey Island Bank (WIB or the Bank), the Companys principal subsidiary, and Washington Banking Master Trust (the Trust). The business of the Bank, which is focused in the northern area of Western Washington, consists primarily of attracting deposits from the general public and originating loans. The regions economy has evolved from one that was once heavily dependent upon forestry, fishing and farming to an economy with a much more diverse blend of industries including retail trade, services, manufacturing, tourism and a large military base presence. Although the Bank has a diversified loan portfolio, a substantial portion of its borrowers ability to repay their loans is dependent upon the economic conditions affecting this area. (b) Basis of Presentation: The accompanying interim condensed consolidated financial statements include the accounts of WBCO and its subsidiaries described above. The accompanying interim condensed consolidated financial statements have been prepared, without audit, pursuant to the rules and regulations of the Securities and Exchange Commission (SEC). Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles in the United States of America for complete financial statements. These condensed consolidated financial statements should be read in conjunction with the December 31, 2008 audited consolidated financial statements and notes thereto included in the Companys Annual Report on Form 10-K filed with the SEC. In managements opinion, all adjustments (consisting of normal recurring adjustments) considered necessary for a fair presentation have been included. Operating results for the three months ended March 31, 2009 are not necessarily indicative of the results that may be expected for the year ending December 31, 2009. In preparing the condensed consolidated financial statements, estimates and assumptions that affect the reported amounts of assets, liabilities, revenues and expenses are required. Actual results could differ from those estimates. (c) Reclassifications: Certain amounts in prior years financial statements may have been reclassified to conform to the 2009 presentation. These reclassifications had no significant impact on the Companys financial position or results of operations. (2) Recent Financial Accounting Pronouncements: The FASB has issued FASB Staff Position (FSP) FAS 157-4, Determining Fair Value When the Volume and Level of Activity for the Asset or Liability Have Significantly Decreased and Identifying Transactions That Are Not Orderly. This FSP: Affirms that the objective of fair value when the market for an asset is not active is the price that would be received to sell the asset in an orderly transaction. Clarifies and includes additional factors for determining whether there has been a significant decrease in market activity for an asset when the market for that asset is not active. Eliminates the proposed presumption that all transactions are distressed (not orderly) unless proven otherwise. The FSP instead requires an entity to base its conclusion about whether a transaction was not orderly on the weight of the evidence. Includes an example that provides additional explanation on estimating fair value when the market activity for an asset has declined significantly. Requires an entity to disclose a change in valuation technique (and the related inputs) resulting from the application of the FSP and to quantify its effects, if practicable. Applies to all fair value measurements when appropriate. FSP FAS 157-4 must be applied prospectively and retrospective application is not permitted. FSP FAS 157-4 is effective for interim and annual periods ending after June 15, 2009, with early adoption permitted for periods ending after March 15, 2009. An entity early adopting FSP FAS 157-4 must also early adopt FSP FAS 115-2 and FAS 124-2, Recognition and Presentation of Other-Than-Temporary Impairments. The Company does not expect the standard to have any impact on the consolidated financial statements and does not intend to early adopt the standard. 5 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Three months ended March 31, 2009 and 2008 (unaudited) (Dollars in thousands, except per share data) (2) Recent Financial Accounting Pronouncements- Continued The FASB has issued FSP FAS 115-2 and FAS 124-2, Recognition and Presentation of Other-Than-Temporary Impairments. This FSP: Changes existing guidance for determining whether an impairment is other than temporary to debt securities; Replaces the existing requirement that the entitys management assert it has both the intent and ability to hold an impaired security until recovery with a requirement that management assert: ( a ) it does not have the intent to sell the security; and ( b ) it is more likely than not it will not have to sell the security before recovery of its cost basis; Incorporates examples of factors from existing literature that should be considered in determining whether a debt security is other-than-temporarily impaired; Requires that an entity recognize noncredit losses on held-to-maturity debt securities in other comprehensive income and amortize that amount over the remaining life of the security in a prospective manner by offsetting the recorded value of the asset unless the security is subsequently sold or there are additional credit losses; Requires an entity to present the total other-than-temporary impairment in the statement of earnings with an offset for the amount recognized in other comprehensive income; and When adopting FSP FAS 115-2 and FAS 124-2, an entity is required to record a cumulative-effect adjustment as of the beginning of the period of adoption to reclassify the noncredit component of a previously recognized other-than-temporary impairment from retained earnings to accumulated other comprehensive income if the entity does not intend to sell the security and it is not more likely than not that the entity will be required to sell the security before recovery. FSP FAS 115-2 and FAS 124-2 are effective for interim and annual periods ending after June 15, 2009, with early adoption permitted for periods ending after March 15, 2009. An entity may early adopt this FSP only if it also elects to early adopt FSP FAS 157-4. The Company does not expect the standard to have any impact on the consolidated financial statements. The FASB has issued FSP FAS 107-1 and APB 28-1, Interim Disclosures about Fair Value of Financial Instruments. This FSP amends FASB Statement No. 107, Disclosures about Fair Value of Financial Instruments, to require an entity to provide disclosures about fair value of financial instruments in interim financial information. This FSP also amends APB Opinion No. 28, Interim Financial Reporting, to require those disclosures in summarized financial information at interim reporting periods. Under this FSP, a publicly traded company shall include disclosures about the fair value of its financial instruments whenever it issues summarized financial information for interim reporting periods. In addition, an entity shall disclose in the body or in the accompanying notes of its summarized financial information for interim reporting periods and in its financial statements for annual reporting periods the fair value of all financial instruments for which it is practicable to estimate that value, whether recognized or not recognized in the statement of financial position, as required by Statement 107. FSP 107-1 and APB 28-1 is effective for interim periods ending after June 15, 2009, with early adoption permitted for periods ending after March 15, 2009. However, an entity may early adopt these interim fair value disclosure requirements only if it also elects to early adopt FSP FAS 157-4 and FSP FAS 115-2 and FAS 124-2. The Company will adopt the standard as required for the 2nd quarter 2009 10-Q. The Company does not expect the standard to have a significant impact on the consolidated financial statements. 6 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Three months ended March 31, 2009 and 2008 (unaudited) (Dollars in thousands, except per share data) (2) Recent Financial Accounting Pronouncements- Continued The FASB has issued FASB Staff Position (FSP) FAS 141(R)-1, Accounting for Assets Acquired and Liabilities Assumed in a Business Combination That Arise from Contingencies. This FSP amends the guidance in FASB Statement No. 141 (Revised December 2007), Business Combinations, to: Require that assets acquired and liabilities assumed in a business combination that arise from contingencies be recognized at fair value if fair value can be reasonably estimated. If fair value of such an asset or liability cannot be reasonably estimated, the asset or liability would generally be recognized in accordance with FASB Statement No. 5, Accounting for Contingencies, and FASB Interpretation (FIN) No. 14, Reasonable Estimation of the Amount of a Loss. Further, the FASB decided to remove the subsequent accounting guidance for assets and liabilities arising from contingencies from Statement 141R, and carry forward without significant revision the guidance in FASB Statement No. 141, Business Combinations. Eliminate the requirement to disclose an estimate of the range of outcomes of recognized contingencies at the acquisition date. For unrecognized contingencies, the FASB decided to require that entities include only the disclosures required by Statement 5 and that those disclosures be included in the business combination footnote. Require that contingent consideration arrangements of an acquiree assumed by the acquirer in a business combination be treated as contingent consideration of the acquirer and should be initially and subsequently measured at fair value in accordance with Statement 141R. This FSP is effective for assets or liabilities arising from contingencies in business combinations for which the acquisition date is on or after the beginning of the first annual reporting period beginning on or after December 15, 2008 (i.e., January 1, 2009 for a calendar year-end company). The Company does not expect the standard to have any impact on the consolidated financial statements. (3) Earnings Per Common Share The following table reconciles the denominator of the basic and diluted earnings per common share computation: Three Months Ended March 31, 2009 2008 Weighted average common shares-basic 9,507,000 9,432,000 Effect of dilutive securities: stock awards 20,000 82,000 Weighted average common shares-diluted 9,527,000 9,514,000 At March 31, 2009 and 2008, there were options to purchase 243,456 and 165,703 shares of common stock outstanding, respectively. For the three months ended March 31, 2009, 219,720 of stock options and 492,164 of TARP CPP stock warrants were antidilutive (the exercise price of antidilutive stock options is higher than the current market price), and therefore not included in the computation of diluted net income per share. Stock-Based Compensation (a) Stock Options: The Company measures the fair value of each stock option grant at the date of the grant using the Black Scholes option pricing model. There were no options granted during the three months ended March 31, 2009. The Company recognizes compensation expense for stock option awards on a straight-line basis over the requisite service period of the award. For the three months ended March 31, 2009 and 2008, the Company recognized $47 and $32, respectively, in stock-based compensation expense as a component of salaries and benefits. As of March 31, 2009, there was approximately $429 of total unrecognized compensation cost related to nonvested stock awards which is expected to be recognized over a weighted-average period of 2.41 years. 7 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Three months ended March 31, 2009 and 2008 (unaudited) (Dollars in thousands, except per share data) (4) Stock-Based Compensation- ( Continued) The following table summarizes information on stock option activity during 2009: Weighted Weighted average Aggregate average exercise remaining contractual intrinsic Shares price per share terms (in years) value Outstanding at January 1, 2009 254,214 $ 9.87 $ 95 Granted   Exercised (7,436 ) 5.06 Forfeited, expired or cancelled (3,322 ) 11.63 Outstanding at March 31, 2009 243,456 $ 9.99 7.54 $ 82 Exercisable at March 31, 2009 73,027 $ 8.05 4.43 $ 82 The aggregate intrinsic value in the table above represents the total pretax intrinsic value (i.e., the difference between the Companys closing stock price on March 31, 2009 and the exercise price, times the number of shares) that would have been received by the option holders had all the option holders exercised their options on March 31, 2009. This amount changes based upon the fair market value of the Companys stock. (b) Restricted Stock Awards: The Company grants restricted stock periodically for the benefit of employees. Recipients of restricted stock do not pay any cash consideration to the Company for the shares and receive all dividends with respect to such shares, whether or not the shares have vested. Restrictions are based on continuous service. The following table summarizes information on restricted stock activity during 2009: Weighted average Weighted average remaining Shares grant price per share contractual terms (in years) Outstanding at January 1, 2009 10,283 $ 13.19 1.69 Granted   Vested (2,251 ) 11.14 Forfeited, expired or cancelled (283 ) 12.43 Outstanding at March 31, 2009 7,749 $ 13.81 1.58 For the three months ended March 31, 2009 and 2008 the Company recognized $13 and $42, respectively, in restricted stock compensation expense as a component of salaries and benefits. As of March 31, 2009, there was $72 of total unrecognized compensation costs related to nonvested restricted stock which is expected to be recognized over a weighted-average period of 1.73 years. (c) Restricted Stock Units: The Company grants restricted stock units periodically for the benefit of employees and directors. Recipients of restricted stock units are ineligible to receive dividends, with respect to such shares, until the shares have vested. The recipients receive shares of the Companys stock upon the lapse of their related restrictions and do not pay any cash consideration to the Company for the shares. Restrictions are based on continuous service. 8 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Three months ended March 31, 2009 and 2008 (unaudited) (Dollars in thousands, except per share data) (4) Stock-Based Compensation- ( Continued) The following table summarizes information on restricted stock unit activity during the three months ended March 31, 2009: Weighted average Weighted average remaining Shares grant price per share contractual terms (in years) Outstanding at January 1, 2009 18,711 $ 15.97 Granted 12,000 8.22 Vested (2,400 ) 15.95 Forfeited, expired or cancelled (192 ) 15.98 Outstanding at March 31, 2009 28,119 $ 12.66 2.59 For the three months ended March 31, 2009 and 2008 the Company recognized $28 and $21, respectively, in restricted stock units compensation expense as a component of salaries and benefits. As of March 31, 2009, there was $293 of total unrecognized compensation costs related to nonvested restricted stock units which is expected to be recognized over a weighted-average period of 2.68 years. (5) Preferred Stock On January 16, 2009, in exchange for an aggregate purchase price of $26.4 million, the Company issued and sold to the United States Department of the Treasury pursuant to the Trouble Asset Relief Program Capital Purchase Program the following: (i) 26,380 shares of the Companys newly designated Fixed Rate Cumulative Perpetual Preferred Stock, Series A, no par value per share, and liquidation preference of $1,000 per share ($26.4 million liquidation preference in the aggregate) and (ii) a warrant to purchase up to 492,164 shares of the Companys common stock, no par value per share, at an exercise price of $8.04 per share, subject to certain anti-dilution and other adjustments. The Warrant may be exercised for up to ten years after it is issued. In connection with the issuance and sale of the Companys securities, the Company entered into a Letter Agreement including the Securities Purchase Agreement-Standard Terms, dated January 16, 2009, with the United States Department of the Treasury (the Agreement). The Agreement contains limitations on the payment of quarterly cash dividends on the Companys common stock in excess of $0.065 per share and on the Companys ability to repurchase its common stock. The Agreement also grants the holders of the Series A Preferred Stock, the Warrant and the common stock to be issued under the Warrant registration rights, and subjects the Company to executive compensation limitations included in the Emergency Economic Stabilization Act of 2008. Participants in the TARP Capital Purchase Program are required to have in place limitations on the compensation of Senior Executive Officers. The Series A Preferred Stock will bear cumulative dividends at a rate of 5% per annum for the first five years and 9% per annum thereafter, in each case, applied to the $1,000 per share liquidation preference, but will only be paid when, as and if declared by the Companys Board of Directors out of funds legally available. The Series A Preferred Stock has no maturity date and ranks senior to the Companys common stock with respect to the payment of dividends and distributions and amounts payable upon liquidation, dissolution and winding up of the Company. In February 2009, following passage of the American Recovery and Reinvestment act of 2009, the program terms were changed and the Company is no longer required to conduct a qualified equity offering prior to retirement of the preferred stock, however prior approval of the Companys primary regulator is required. The preferred stock is not subject to any contractual restrictions on transfer. The holders of the preferred stock have no general voting rights, and have only limited class voting rights including, authorization or issuance of shares ranking senior to the preferred stock, any amendment to the rights of the preferred stock, or any merger, exchange or similar transaction which would adversely affect the rights of the preferred stock. If dividends on the preferred stock are not paid in full for six dividend periods, whether or not consecutive, the preferred stock holders will have the right to elect two directors. The right to elect directors will end when full dividends have been paid for four consecutive dividend periods. The preferred stock is not subject to sinking fund requirements and has no participation rights. 9 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Three months ended March 31, 2009 and 2008 (unaudited) (Dollars in thousands, except per share data) (5) Preferred Stock- ( Continued) On January 13, 2009, the Companys shareholders approved an amendment to the Companys Restated Articles of Incorporation setting the specific terms and conditions of the preferred stock and designating such shares as the Series A Preferred Stock. The amendment was filed with the Secretary of State of the State of Washington on January 13, 2009. In accordance with the relevant accounting pronouncements and a letter from the Securities and Exchange Commissions (the SEC) Office of the Chief Accountant, the Company recorded the preferred stock and detachable warrants within Shareholders Equity on the Consolidated Balance Sheets . The preferred stock and detachable warrants were initially recognized based on their relative fair values at the date of issuance. As a result, the preferred stocks carrying value is at a discount to the liquidation value or stated value. In accordance the SECs Staff Accounting Bulletin No. 68, Increasing Rate Preferred Stock , the discount is considered an unstated dividend cost that shall be amortized over the period preceding commencement of the perpetual dividend using the effective interest method, by charging the imputed dividend cost against retained earnings and increasing the carrying amount of the preferred stock by a corresponding amount. The discount is therefore being amortized over five years using a 6.52% effective interest rate. The total stated dividends (whether or not declared) and unstated dividend cost combined represents a periods total preferred stock dividend, which is deducted from net income to arrive at net income available to common shareholders on the Consolidated Statements of Income . In February 2009, the Board declared and the Company paid the first quarterly dividend, which was payable February 17, 2009. As of March 31, 2009, no dividends on the preferred stock were in arrears. (6) Stock Warrants On January 16, 2009, in connection with the issuance of the preferred stock, the Company issued a warrant to the U.S. Treasury to purchase up to 492,164 shares of the Companys common stock, no par value per share, at an exercise price of $8.04 per share, subject to certain customary anti-dilution and other adjustments. The warrants issued are immediately exercisable, in whole or in part, and have a ten year term. The warrants are not subject to any other contractual restrictions on transfer. The Company has granted the warrant holder piggyback registration rights for the warrants and the common stock underlying the warrants and have agreed to take such other steps as may be reasonably requested to facilitate the transfer of the warrants and the common stock underlying the warrants. The holders of the warrants are not entitled to any common stockholder rights. The U.S. Treasury agrees not to exercise voting power with respect to any shares of common stock of the Company issued to it upon exercise of the warrants. The preferred stock and detachable warrants were initially recognized based on their relative fair values at the date of issuance in accordance with APB opinion No. 14, Accounting for Convertible Debt and Debt Issued with Stock Purchase Warrants .
